UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

x
ABDU AL QADER HUSSAIN AL-
MUDAFARI,

Petitioner,

Civil Action No. 05-cv-2185 (RCL)
v.

BARACK H. OBAMA, et al.,

Respondents. .
x

 ORDER GRANTING PETITIONER’S
CONSENT MOTION FOR EXTENSION OF TIME

Upon consideration of Petitioner’s Consent Motion for Extension of Time, the motion is
GRANTED. lt is hereby

l. ORDERED that Petitioner shall file his motion for additional discovery on or before
February l8, 2011;

2. ORDERED that Respondent shall file their response to Petitioner’s motion for
discovery on or before March 25, 201 l;

3. ORDERED that Petitioner shall file his reply to Respondents’ response on or before
April 8, 2011.

4. ORDERED that within fourteen days of the Court ruling on Petitioner’s motion for

discovery, the parties will file a Joint Status Report proposing a schedule for moving forward

with this matter.
SO ORDERED.
»/,/,, K <. ¢,€.M(~
Date HonE/able Royce C. Lamberth

Chief Judge